— Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following questions of law, decisive of the correctness of its determination, have arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Did this court err as a matter of law in holding that petitioners have standing to prosecute this proceeding?” “Did this court err as a matter of law in holding that the petition states a cause of action?” Mahoney, P. J., Sweeney, Main, Mikoll and Yesawich, Jr., JJ., concur.